     Case 2:11-cr-00191-MHT-SRW Document 660 Filed 04/19/21 Page 1 of 3



    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

          MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )        CRIMINAL ACTION NO.
     v.                                  )            2:11cr191-MHT
                                         )                 (WO)
JEFFERY NOLAN BENNETT                    )


                                  ORDER

    It is ORDERED that defendant Jeffery Nolan Bennett’s

motion    for   compassionate     release         pursuant   to   18    U.S.C.

§ 3582(c)(1)(A) and the First Step Act of 2018 (Doc. 658) is

denied.

                                   ***

    This is Bennett’s second motion pursuant to 18 U.S.C. §

3582(c)(1)(A).       Section 3582(c)(1)(A) authorizes a court to

modify    a   term   of   imprisonment       in    only   certain      limited

circumstances.       As relevant here, it states:

    “[T]he court, upon motion of the Director of the
    Bureau of Prisons, or upon motion of the defendant
    after the defendant has fully exhausted all
    administrative rights to appeal a failure of the
    Bureau of Prisons to bring a motion on the
    defendant's behalf or the lapse of 30 days from the
    receipt of such a request by the warden of the
    defendant's facility, whichever is earlier, may
    reduce the term of imprisonment (and may impose a
    term of probation or supervised release with or
       Case 2:11-cr-00191-MHT-SRW Document 660 Filed 04/19/21 Page 2 of 3



       without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a)
       to the extent that they are applicable, if it finds
       that—

           (i)   extraordinary  and   compelling                reasons
           warrant such a reduction; ...

       and that such a reduction is consistent                      with
       applicable   policy  statements issued by                     the
       Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

       In his first motion, Bennett sought a sentence reduction

on the basis of the COVID-19 pandemic, his mental condition,

and the failure of his lawyer to inform him accurately of

the sentence he could receive at the time of his guilty plea.

See Motion for Release or Sentence Reduction Due to the

Coronavirus Pandemic (Doc. 642).                  The court denied the

request.     See Order (Doc. 656).

       Bennett now seeks compassionate release based on the

COVID-19 pandemic and his alleged diagnosis of asthma, which

he contends puts him at severe risk.             The Centers for Disease

Control lists “moderate to severe” asthma as a condition

that       increases        the      risk       of      severe        illness
                                       2
     Case 2:11-cr-00191-MHT-SRW Document 660 Filed 04/19/21 Page 3 of 3



should he become infected with COVID-19.                See Centers for

Disease    Control,    People with Certain Medical Conditions

(updated        Mar.        29,          2021),        available          at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.                  However,

Bennett has not provided any evidence of an asthma diagnosis,

such as medical records, and the court sees nothing in his

presentence investigation report suggesting a history of

asthma.    See Presentence Investigation Report (Doc. 460) at

11 (noting that Bennett “reported he is in good physical

health with no history of health problems”).                     Moreover,

assuming he has the condition, Bennett has not provided any

evidence of how serious his asthma is.                 As a result, the

court cannot conclude at this time that “extraordinary and

compelling reasons warrant” a sentence reduction.                18 U.S.C.

§ 3582(c)(1)(A)(i).

    DONE, this the 19th day of April, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE


                                     3
